t c memo united_states tax_court joseph g dostal petitioner v commissioner of internal revenue respondent docket no 13090-04l filed date robert m clegg for petitioner catherine l campbell for respondent memorandum opinion whalen judge respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining a levy on petitioner’s property to collect unpaid taxes for taxable years and section references in this opinion are to the internal_revenue_code as amended unless stated otherwise the issue for decision is whether the appeals officer who made the determination abused her discretion by rejecting an offer-in-compromise made on petitioner’s behalf background the facts set out herein are taken from the stipulation of facts filed by the parties and the exhibits referred to therein the stipulation of facts and the exhibits filed by the parties are incorporated herein petitioner resided in the state of washington at the time his petition in this case was filed petitioner filed his separate individual_income_tax_return for taxable_year on or about date wherein he reported total_tax of dollar_figure and zero payments as of date petitioner owed dollar_figure with respect to taxable_year petitioner filed his separate individual_income_tax_return for taxable_year on or about date in that return he reported total_tax of dollar_figure and federal_income_tax withholding of dollar_figure for balance owing of dollar_figure as of date petitioner owed dollar_figure with respect to taxable_year petitioner’s tax returns for taxable years and are summarized in the appendix hereto on or about date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which stated that a notice_of_federal_tax_lien had been filed with respect to taxable years and in the amounts of dollar_figure and dollar_figure respectively on the following day date respondent sent to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing with respect to the amount petitioner owed for taxable_year on the same date respondent sent a similar notice with respect to the amount petitioner owed for taxable_year in response petitioner timely filed a request for a collection_due_process_hearing petitioner’s request for a hearing indicates his disagreement with respondent’s notice_of_levy seizure the hearing request does not indicate petitioner’s disagreement with the notice_of_federal_tax_lien petitioner’s hearing request sets out the following reasons for his disagreement with the notice_of_levy seizure notice_of_levy seizure the tax payer sic mr joseph dostal files this collection_due_process_hearing based on the grounds that he anticipates an offer_in_compromise disputing the collectability of the herein mentioned tax but does not dispute the amount of liability tax payer sic is currently experiencing financial hardship and a levy it is felt would constitute a substantial hardship for tax payer sic and his family upon further examination taxpayer should be placed in non-collectability status during the pendency of this appeal as contemplated in his request for hearing petitioner submitted an offer-in-compromise approximately months later on date petitioner offered to pay dollar_figure to compromise the tax_liabilities plus any interest penalties additions to tax and additional_amounts required_by_law with respect to his individual income_tax for tax years as the reason for submitting the offer-in-compromise petitioner checked the box entitled effective tax_administration which states as follows i owe this amount and have sufficient assets to pay the full amount but due to my exceptional circumstances requiring full payment would cause an economic hardship or would be unfair and inequitable you must include a complete collection information statement form 433-a and or form 433-b and complete item contrary to petitioner’s hearing request petitioner’s offer-in-compromise did not raise doubt as to collectibility as the basis of the offer attached to petitioner’s offer-in-compromise is a form 433b collection information statement for businesses for j dostal investments inc that form reports that j dostal investments inc had business_assets of de_minimis value consisting of a computer and office furniture a checking account and two brokerage accounts section of the form lists the following income and expenses total income source gross monthly total expenses expense items actual monthly gross_receipts gross rental income interest dividends other income specify in lines add lines through total income dollar_figure materials purchased inventory purchased gross wages salarie sec_30 rent supplie sec_32 utilities telephone vehicle gasoline oil repairs maintenance insurance current taxes big_number dollar_figure big_number big_number big_number big_number other expenses include installment pay- ments specify in lines statement depreciation pension interest_expense add line sec_27 through total expenses big_number section of form 433-b calls for monthly income and expenses however the income and expenses set forth on form 433-b appear to be computed on an annual basis the amounts set out on the form correlate with the income and expenses reported on the income_tax return filed on behalf of j dostal investment sic inc on form_1120s u s income_tax return for an s_corporation for taxable_year that tax_return reports gross_receipts of dollar_figure and total deductions of dollar_figure for ordinary_income of dollar_figure also attached to petitioner’s offer-in-compromise is a form 433-a collection information statement for wage earners and self-employed individuals for petitioner and his wife that form lists the following monthly income and expenses for the couple total income source monthly expense items total expenses actual monthly gro sec_24 wages yourself wages spouse interest-dividend sec_27 net_income from busine sec_28 net rental income pension social_security yourself pension social_security spouse child_support dollar_figure food clothing and misc housing and utilitie sec_37 transportation health care taxes income and fica court ordered payment sec_41 child dependent care spouse alimony other total income life_insurance other secured debt big_number other expenses big_number total living_expenses big_number dollar_figure big_number thus the form 433-a petitioner filed suggests that his income exceeds living_expenses by dollar_figure per month before income taxes form 433-a also lists the following assets owned by petitioner and his wife checking accounts checking account checking account brokerage accounts brokerage account 31ck brokerage account investments national securities sep ira us bank sep ira automobiles lexus loan kia loan ford truck real_estate arlington va residence loan personal assets furniture personal effects jewelry business_assets office furniture dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -big_number big_number -big_number big_number -big_number big_number -big_number big_number big_number big_number big_number item of the offer-in-compromise asks the taxpayer to set forth the reasons the offer-in-compromise is requested in response petitioner’s offer-in-compromise refers to a cover letter written by petitioner’s attorney in that letter petitioner’s attorney states as follows mr mrs dostal do not dispute the amount owed and admittedly have sufficient assets and means to pay this amount within the short-term but due to several mitigating factors and their need for these funds to be used for his and his family’s needs it would be and would indeed cause a sufficient economic hardship for my clients and their family members petitioner’s attorney repeats his contention that petitioner cannot part with the funds necessary to make full payment because those funds will be needed after his retirement to satisfy his medical and living_expenses and to support him his wife and his children petitioner’s attorney states as follows given mr dostal’s age and retirement needs future and current medical and living costs and projected retirement needs he is required to contribute a certain amount to his retirement accounts to insure a modest living standard for himself his wife and children petitioner’s attorney summarizes petitioner’s position as follows considering mr dostal’s age his future financial and health needs his spouse and children’s future financial needs it is clear that any and all savings retirement savings and the like will be needed and spent toward their support and the future support of their children the amount of taxes owed the dostal’s sic present and future financial needs mr dostal’s few remaining years or months of employment remaining sic and their family support needs warrant approval of this offer_in_compromise petitioner’s attorney emphasizes that petitioner had incurred unsecured debt in the aggregate amount of approximately dollar_figure and had monthly medical_expenses of approximately dollar_figure consisting of medical insurance payments copays and costs of prescription medications petitioner’s attorney suggests that petitioner’s total monthly expenses are as follows health insurance premium uninsured medical_expenses unsecured debt finance charge dollar_figure pincite percent other expenses total expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s attorney does not reconcile the above monthly expenses with those set forth on form 433-a attached to the offer-in-compromise which shows total monthly living_expenses of dollar_figure petitioner was approximately years of age when the offer-in-compromise was submitted on his behalf he was self-employed as a stock broker he operated his business through a subchapter_s_corporation j dostal investments inc often referred to as j dostal investment inc petitioner’s wife teresa dostal formerly teresa s fisher was approximately years of age at the time the offer-in-compromise was submitted ms dostal was vice president of j dostal investments inc and owned percent of that entity she had a son adam and a daughter natalie who were and years of age respectively when the offer-in-compromise was submitted in due course after submission of petitioner’s offer- in-compromise the appeals officer wrote to petitioner stating that she had been assigned petitioner’s hearing in her letter the appeals officer noted that petitioner had submitted an offer-in-compromise and she said that the offer would be considered as a part of your collection_due_process_hearing in that connection the appeals officer stated as follows i have reviewed your offer and the financial documentation submitted by your representative it does not appear based on upon sic the provisions conditions and examples provided in the internal revenue regulations sec_301_7122-1 and in the internal_revenue_manual sec_5 that you qualify for an effective tax_administration offer_in_compromise due to economic hardship i will be happy to discuss other alternative collection options with you such as an installment_agreement petitioner’s attorney met with the appeals officer in her office on date following that meeting petitioner’s attorney sent the appeals officer a letter dated date transmitting various documents which the appeals officer had requested among the documents were statements from two brokerage firms national securities corp and piper jaffray which show that as of date petitioner and his wife had brokerage accounts valued at dollar_figure as follows national securities corp acct for teresa s fisher dollar_figure national securities corp acct for joe dostal dollar_figure piper jaffray acct for joe dostal piper jaffray retirement acct for joe g dostal piper jaffray acct for teresa s fisher dollar_figure dollar_figure dollar_figure dollar_figure in his letter of date petitioner’s attorney among other things disclosed to the appeals officer that mr dostal has a tax_liability for of roughly dollar_figure and intends to pay this with funds on hand namely funds from his retirement account s at that time petitioner had requested the first of two extensions to file his return for petitioner’s return would not be filed until on or about date more than months later as filed the return reported total_tax of dollar_figure and federal_income_tax withholding of dollar_figure leaving an amount due of dollar_figure see appendix the record does not explain why petitioner’s attorney advised the appeals officer that petitioner’s tax_liability for was dollar_figure shortly thereafter during a telephone conference the appeals officer advised petitioner’s attorney that she could not consider petitioner’s offer-in-compromise as a collection alternative because petitioner had incurred unpaid tax_liabilities for tax_year the appeals officer gave petitioner’s attorney a short time to request another collection alternative in response petitioner’s attorney proposed that petitioner enter into an installment_agreement the appeals officer responded that certain conditions must be met before she would consider an installment_agreement these included payment in full for the amount determined to be owed for the tax_year including the estimated_tax penalty computed to be due a substantial payment of petitioner’s tax_liability for taxable years and and submission of copies of the forms w-2 wage and tax statement for petitioner and his wife for taxable_year petitioner’s attorney notified the appeals officer that petitioner could not meet the specified conditions for entry into an installment_agreement in due course the appeals officer issued her determination that the notice_of_intent_to_levy and the proposed collection action was appropriate in an attachment to the notice_of_determination the appeals officer summarized her discussions with petitioner’s attorney the most significant of which are summarized as follows during our conference we advised that you did not qualify for an eta offer an offer_in_compromise based upon effective tax administra- tion because you had not demonstrated that you had an undue_hardship as defined under the code_of_federal_regulations section we advised that you had the ability to full pay your tax_liability and we proposed that your representative ask you to consider an installment_agreement and or liquidation of your retirement accounts in order to satisfy the tax_liability we asked your representative to provide us with some additional documentation which included a draft of your form_1040 for we advised that you could not owe a balance due if you still wished to pursue an offer on date we received some additional documentation from your representative in his cover letter your representative advised us that you were going to owe dollar_figure for the tax_year and intended to pay the amount due with funds from your retirement accounts on date and date we held telephone conferences with your representative and advised that we could no longer consider an offer because you had not complied with your payment requirements and had incurred another liability while your offer was being considered we noted that the current balance in your retirement accounts was approximately dollar_figure your representative asked if you could enter into an installment_agreement we advised that we would consider an installment_agreement if you paid your tax_year in full made a substantial payment towards your tax_liability for and and provided some missing documentation in order to determine the precise amount of your monthly installment_payment your representative advised that he would discuss the proposal with you we asked to be contacted by date sic on date we sent and faxed a letter to your representative outlining the terms under which we could consider an installment_agreement on date your representative contacted us and advised that you could not meet the terms of our proposal he asked us to issue a notice_of_determination to you discussion before a levy can be made on any property or right to property the commissioner is obligated to provide the taxpayer with notice of the commissioner’s intent to levy and notice of the taxpayer’s right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b and d if the taxpayer requests a sec_6330 hearing he or she may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 in this case petitioner’s position is that respondent abused his discretion in the subject notice_of_determination which sustained the proposed collection action for and because respondent refused to process petitioner’s offer-in-compromise thus the only issue in this case involves a collection alternative petitioner’s offer-in-compromise we review the determination for an abuse_of_discretion because the underlying tax_liability is not at issue 117_tc_183 117_tc_117 sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the regulations set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs see sec_7122 neither doubt as to liability nor doubt as to collectibility is at issue in the instant case the secretary may compromise a liability to promote effective tax_administration when collection of the full liability would cause the taxpayer economic hardship within the meaning of sec_301_6343-1 proced admin regs or exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers and compromise of the liability will not undermine compliance by taxpayers with tax laws sec_301_7122-1 proced admin regs see administration internal_revenue_service cch sec_5 at big_number taxpayer’s liability may be eligible for compromise to promote effective tax_administration if the taxpayer is not eligible for compromise based on doubt as to liability or doubt as to collectibility and taxpayer has exceptional circumstances to merit the offer under sec_301_6343-1 proced admin regs a levy creates economic hardship if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses petitioner contends for three reasons that respondent abused his discretion by refusing to accept petitioner’s offer-in-compromise first petitioner contends that the appeals officer was without basis in determining that mr dostal was in substantial non-compliance as we understand petitioner’s brief he complains that the appeals officer declined to consider his offer-in- compromise because of petitioner’s noncompliance with tax filings petitioner emphasizes that contrary to the determination of the appeals officer he has filed all of his prior tax returns including a validly filed automatic_extension for his tax_return and the return itself petitioner acknowledges that his attorney had thought that his tax_liability for the year was dollar_figure petitioner notes that in fact the liability was actually much lower and taxpayer has paid the liability second petitioner asserts that the appeals officer abused her discretion because she summarily rejected the offer-in-compromise and demanded the taxpayer enter into an installment_agreement according to petitioner the appeals officer took this action without making the required financial analysis petitioner contends that the appeals officer rejected this offer outright because the taxpayer’s oic offer-in-compromise showed the ability to pay the taxes in full petitioner complains that the irs failed to even consider what affect sic on the taxpayer and his family would be sic by him using his meager retirement account to satisfy the tax obligation and insisted that the obligation be cured and that a sub-stantial down payment be made on the and tax_liability amounting to dollar_figure as of date petitioner also complains that the appeals officer failed to take into account the schedules of national and local allowances referred to in sec_7122 and failed to determine based upon the facts and circumstances of this case whether it was appropriate to use those schedules for his last reason petitioner argues that the financial information clearly showed that the irs’ settlement demands would be an undue_hardship on the taxpayer and his family and basically force them into the streets in effect petitioner is arguing that collection of the full liability for tax years and would cause petitioner and his family economic hardship within the meaning of sec_301_6343-1 proced admin regs thus it appears that petitioner is relying on sec_301_7122-1 proced admin regs to support his contention that respondent should have accepted his offer- in-compromise petitioner has identified no compelling public policy or equity considerations applicable to his tax_liability for taxable years and that would provide a basis to apply sec_301_7122-1 proced admin regs we disagree with each of petitioner’s points and for the reasons set out below we find that the determination to proceed with collection of petitioner’s tax for and was not an abuse of respondent’s discretion first contrary to petitioner’s assertion the appeals officer did not suspend her consideration of the offer-in- compromise because petitioner had failed to meet his filing_requirements rather the appeals officer took that action after petitioner’s attorney disclosed that petitioner’s unpaid tax_liability for was dollar_figure the appeals officer had no reason to doubt this disclosure and no way of knowing that petitioner’s return when it was filed approximately months later would report an unpaid tax_liability of dollar_figure in response to that disclosure the appeals officer advised petitioner’s attorney that she could no longer consider the offer-in-compromise because petitioner had not complied with the payment requirements for his return in this case we cannot fault the appeals officer for her concern about the fact that petitioner had according to his attorney allowed a substantial additional tax_liability to accrue for without payment for example in 412_f3d_819 7th cir affg 123_tc_1 the court stated as follows it would not do the treasury any good if taxpayers used the money owed for to pay taxes due for the money owned for to pay taxes for and so on that would spawn more collection cycles yet leave a substantial unpaid balance the service’s goal is to reduce and ultimately eliminate the entire tax debt which can be done only if current taxes are paid while old tax debts are retired whether that goal is best achieved by levy rather than by allowing second chances is the sort of decision committed to executive officials as the court noted in the above case a taxpayer’s failure to keep current on his tax_payments suggests that the taxpayer had decided to prefer consumption over meeting his legal obligations id second petitioner’s assertion that the appeals officer summarily rejected petitioner’s offer-in- compromise is contradicted by the record the stipulation of facts filed by the parties states that the appeals officer reviewed the offer-in-compromise and supporting information which had been submitted to the memphis service_center furthermore the appeals officer’s first letter to petitioner states as follows i have reviewed your offer and the financial documentation submitted by your representative it does not appear based on upon sic the provisions conditions and examples provided in the internal revenue regulations sec_301_7122-1 and the internal_revenue_manual sec_5 that you qualify for an effective tax_administration offer_in_compromise due to economic hardship according to the attachment to the notice_of_determination the appeals officer also advised petitioner’s attorney during their conference that petitioner had not demonstrated undue_hardship as defined by sec_301_6343-1 proced admin regs at that conference the appeals officer suggested that petitioner consider an installment_agreement and or liquidation of your retirement accounts in order to satisfy the tax_liability the appeals officer also sent petitioner and his attorney a letter setting forth certain conditions such as full payment for petitioner’s tax_liability to continue consideration of collection alternatives our review of the record fails to show any basis for the assertion that the appeals officer summarily rejected petitioner’s offer-in-compromise finally we do not agree with petitioner’s assertion that collection of the full tax_liability for taxable years and would cause petitioner and his family economic hardship within the meaning of sec_301_6343-1 proced admin regs the financial information petitioner submitted with his offer-in-compromise demonstrates that petitioner had a robust earning capacity through his stock brokerage business the form 433-a submitted with petitioner’s offer-in-compromise suggests that his income exceeded living_expenses by dollar_figure per month before income taxes certainly monthly income in that amount is more than enough to finance the payment of petitioner’s unpaid taxes for and petitioner’s contention that he faced economic hardship from collection of his full tax_liability for taxable years and appears to be based upon the assertion that he planned to retire from his stock brokerage business in that event as we understand petitioner’s contention he would have no business income and collection of his full tax_liability for and would deprive him of those assets and a means of support for himself and his family we note that petitioner’s retirement is not required for health reasons or any external cause petitioner’s complaint boils down to the fact that if collection of his full tax_liability for taxable years and is required then petitioner will have to delay his retirement plans we agree with the appeals officer that petitioner has not shown that requiring full payment would cause economic hardship to reflect the foregoing decision will be entered for respondent appendix taxable_year wages taxable interest tax-exempt_interest ordinary dividends taxable refunds etc alimony received business income or loss capital_gain or loss other gains or losses total ira_distributions total pensions and annuities rental real_estate royalties partnerships s corps etc farm income or loss unemployment_compensation social_security_benefit sec_21 other income -- dollar_figure -- -- -- big_number big_number -- big_number -- -- -- -- -- _______ dollar_figure dollar_figure -- -- -- -- -- -- -- -big_number -big_number -big_number big_number -- big_number -- big_number -- big_number -- -- -- _______ -- -- -- _______ dollar_figure -- -- -- -big_number -- -- -- big_number -- -- -- _______ total income big_number big_number big_number big_number ira deduction student_loan_interest_deduction medical_savings_account deduction moving expense sec_27 one-half of self-employment_tax self-employment health ins deduction self-employed sep simple and qualified_plan sec_30 penalty on early withdrawal of saving sec_31 alimony paid total adjustment sec_33 adjusted_gross_income itemized_deductions exemptions taxable_income tax self-employment_tax total_tax federal_income_tax withheld from forms w-2 and estimated payments total payments amount owed not including estimated_tax penalty -- -- -- -- big_number big_number big_number -- _______ -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- _______ big_number _______ -- -- -- -- -- big_number big_number -- _______ big_number -- big_number big_number big_number big_number big_number big_number big_number -- big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number -- -- -- - -- big_number big_number big_number big_number big_number -- big_number amount overpaid -- -- -big_number --
